Citation Nr: 1001045	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an award of special monthly pension based on a 
need for aid and attendance or on account of being 
housebound.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel









INTRODUCTION

The Veteran had active service from November 1953 to October 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico.

The Board notes that there are Spanish documents of record 
that have not been translated.  However, these documents, a 
marriage certificate, birth certificates, and educational 
allowance requests, have no bearing on the issues currently 
on appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the 
impairment resulting from his service-connected disabilities 
is such that he requires the care or assistance of another on 
a regular basis.

2.  The Veteran is over the age of 65 and served more than 90 
days during a period of war.

3.  The Veteran's combined disability evaluation for pension 
purposes is 70 percent and includes a single disability 
(atherosclerotic heart disease with coronary artery disease 
and moderate to severe heart failure) which is rated at 60 
percent.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
benefits based on aid and attendance are met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.351, 3.352 (2009).

2.  The criteria for entitlement to special monthly pension 
benefits on account of being housebound are met.  38 U.S.C.A. 
§§ 1502, 1513, 1521, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.351 (2009); Hartness v. Nicholson, 20 Vet. App. 
216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of special 
monthly pension based on a need for aid and attendance and on 
account of being housebound.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Establishing Special Monthly Pension 

In this case, the Veteran contends that he is entitled to 
special monthly pension 


based on his need for aid and attendance and/or housebound 
status due to the impact of his various non-service-connected 
disabilities.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (2009).  
The Veteran will be considered in need of aid and attendance 
if he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. § 
3.352(a). 38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a), the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the Veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the Veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need. 
Determinations that the Veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
on an opinion that the Veteran's condition is such that it 
would require him to be in bed.  It must be based on the 
actual requirements of personal assistance from others.  38 
C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the Veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the Veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that a Veteran is entitled to special 
monthly pension based on housebound status if he or she is 65 
years of age or older, meets the service criteria of 38 
U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), 
and possesses a minimum disability rating of 60 percent or is 
considered "permanently housebound" as defined under 38 
U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 
220 (2006).
In this respect, for housebound benefits, the requirement 
under section 1521(e) that the Veteran has a disability rated 
as permanent and total (100 percent) is excluded if he or she 
is 65 or older.  See Hartness, 20 Vet. App. at 221.  On a 
separate note, the Court added that in order to be considered 
"permanently housebound," the requirement that the Veteran be 
"substantially confined" to the home or its immediate 
premises is broadly construed and met when the Veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the Veteran be unable to leave the house at 
all.  Id. at 222.



Factual Background and Analysis

Preliminarily, the Board notes that the Veteran has tried 
unsuccessfully on more 
than one occasion over the years to obtain an award of 
special monthly pension based on a need for aid and 
attendance or on account of being housebound.  See April 2004 
and April 2006 rating decisions.  The Veteran filed the 
current claim for an award of SMP in January 2008.  The Board 
notes that the Veteran was born in December 1934, making him 
over the age of 65 at the time that he filed the most recent 
claim.  

Associated with the claims file is a VA Form 21-2680, 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance, dated January 2008.  A private 
physician, E. Marcantoni, M.D., completed the evaluation.  At 
the time of the evaluation, Dr. Marcantoni noted that the 
Veteran was unaccompanied, but hospitalized at Manati Medical 
Center since November 2007.  He noted that the Veteran's 
chief complaints concerned osteoarthritis, obesity, and the 
need for gait assistance.  Dr. Marcantoni noted that the 
Veteran was obese, and that he had hypertension and diabetes.  

Upon physical examination, Dr. Marcantoni described the 
Veteran's gait as labored and indicated that the Veteran had 
knee pains secondary to osteoarthritis.  According to Dr. 
Marcantoni, the Veteran required occasional assistance in the 
home with regard to ambulation, hygiene, medication 
administration (due to forgetfulness), and cleaning.  It was 
noted that the Veteran used a cane, and that he was able to 
walk approximately one block without the assistance of 
another person.  The Veteran also used a stool for bathing.  
Dr. Marcantoni indicated that the Veteran should not drive at 
night.  The impression was renal insufficiency; high blood 
pressure, type II diabetes mellitus (since 1991); 
hyperlipidemia; status-post "gb sx" (2004); and coronary 
insufficiency.  Dr. Marcantoni also concluded that the 
Veteran required daily personal health care services of a 
skilled provider, without which the Veteran would require 
hospital, nursing home, or other institutional care.    

A VA examination report dated in March 2008 shows that the 
examiner noted that the Veteran was neither permanently 
bedridden nor hospitalized at the time of the examination.  
However, the examiner did indicate that the Veteran could not 
travel beyond his current domicile.  The Veteran arrived at 
the examination via public transportation, but he was 
accompanied by a family member.  It was noted that the 
Veteran had weekly episodes of dizziness (but not daily), and 
moderate, long-term memory loss.  The Veteran described his 
typical day as one in which he watched television.

Upon physical examination, the examiner noted that the 
Veteran was muscular, but stooped and obese.  The Veteran 
also had an ataxic, stuttering gait for which he used one 
cane.  According to the examiner, the Veteran did not use a 
wheelchair, but he was unable to walk without the assistance 
of another person.  He was also unable to walk more than one-
half mile due to weakness and pain associated with arthritis 
and neuropathy.  The examiner noted that the Veteran was able 
to leave his home, but that he "always" required the 
company of a family member when doing so.  

No evidence of cervical spine deformity or limitation of 
motion was noted, nor was there evidence of interference with 
breathing.  However, the examiner noted evidence of low back 
pain with associated moderate to severe weakness in the hips 
and knees, as well as limited joint motion, muscle weakness, 
and lack of coordination in the lower extremities 
bilaterally.  These symptoms, according to the examiner, 
resulted in "severe" limitation of ambulation.  The 
examiner also observed abnormalities in the Veteran's 
weightbearing, propulsion, and balance. 
The examiner also described a mild to moderate impairment in 
the upper extremities with respect to strength and 
coordination.  The Veteran's upper extremity function was 
normal, but the examiner noted that the Veteran had "some" 
difficulty with self-feeding, bathing, grooming, and 
toileting, and "marked" difficulty with dressing and 
undressing.  X-rays of the Veteran's knees were interpreted 
to show degenerative joint disease, chondrocalcinosis, and 
atherosclerosis.  X-rays of the Veteran's lumbosacral spine 
were interpreted to show degenerative spondylosis, 
intervertebral osteochondrosis at L4-5, and atherosclerosis.  
A myocardial perfusion test also revealed evidence of a 
moderate, fixed, diminished effusion throughout the inferior 
wall of the left ventricle.  The Veteran's best corrected 
vision was not 5/200 or worse in both eyes.  

With regard to the Veteran's mental competency, he knew the 
amounts of his benefit payments and monthly bills, but was 
unable to personally or prudently able to handle payments.  
As such, the Veteran's brother assisted him with financial 
matters.  The examiner also noted that the Veteran "leaves 
alone" and needed assistance and home equipment.  The 
impression was arthritis; osteoarthritis of the knees and 
hips causing limitation of motion; coronary artery disease, 
hypertension, and diabetes mellitus, each controlled with 
medications; and a lower back condition associated with pain 
and neuropathy due to diabetes.  

Dr. Marcantoni provided another statement in support of the 
Veteran's claim in August 2008.  According to Dr. Marcantoni, 
the Veteran was treated for the following chronic medical 
conditions: type II diabetes mellitus (on insulin); arterial 
hypertension; sleep apnea (using a continuous positive airway 
pressure machine); renal insufficiency; complete right bundle 
branch block; peptic ulcer disease; severe osteoarthritis of 
the lumbar spine with degenerative disc disease; symptomatic 
osteoarthritis of the shoulders, knees, and hands for which 
he used a walking cane; diverticulosis, hyperlipidemia; old 
inferior myocardial infarction; previous positive purified 
protein derivative test; status-post gallbladder surgery; and 
allergy to ACE inhibitors and a contraindication for non-
steroidal anti-inflammatory drugs.  Dr. Marcantoni also 
indicated that the Veteran needed supervision for his 
continuing medical care, including administration of 
medications, as well as assistance with cooking, cleaning, 
and personal hygiene.  Dr. Marcantoni indicated that the 
Veteran lived alone.

Aid and Attendance

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of an 
award of special monthly pension based on the need for aid 
and attendance.  As noted above, the need for aid and 
attendance is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b), supra.  The Veteran 
will be considered in need of aid and attendance if he is (1) 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to five degrees or less; (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
(3) establishes a factual need for aid and attendance under 
the criteria set for in 38 C.F.R. § 3.352(a).  See 38 C.F.R. 
§ 3.351(c), supra.

In this case, the evidence of record does not show that the 
Veteran is, or ever was, a patient in a nursing home, or that 
he is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less.  
However, in January 2008, Dr. Marcantoni did conclude that 
the Veteran required daily personal health care services of a 
skilled provider, without which the Veteran would require 
hospital, nursing home, or other institutional care.  
Moreover, the VA examiner in March 2008 indicated that the 
Veteran was unable to walk without the assistance of another 
person; that he had "marked" difficulty with dressing and 
undressing; and that he had "some" difficulty with self-
feeding, bathing, grooming, and toileting.  In August 2008, 
Dr. Marcantoni added that the Veteran needed supervision for 
his continuing medical care, including administration of 
medications, as well as assistance with cooking, cleaning, 
and personal hygiene.

Having carefully considered the evidence of record in this 
matter, the Board finds that resolving all doubt in the 
Veteran's favor, he meets the criteria for special monthly 
pension based on the need for regular aid and attendance.  
The Board finds that the competent medical evidence shows 
that the Veteran is in the need of the regular aid and 
attendance of another person.  Based upon the foregoing 
evidence of record, the Board finds that the Veteran is 
rendered so helpless as to require the aid and attendance of 
another.  Accordingly, the criteria for special monthly 
pension based on the need for regular aid and attendance are 
met.


Housebound Status

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an award of SMP on 
account of being housebound.  For Veterans 65 years of age 
and older, the permanent-and-total-disability requirement 
under section 1521(e) is excluded.  See 38 U.S.C.A. § 
1513(a); see also Hartness, supra.  Thus, a wartime Veteran 
may be awarded special monthly pension under the housebound 
rate if, in addition to being at least 65 years old, he 
possesses a minimum disability rating of 60 percent or is 
considered permanently housebound as defined under 38 
U.S.C.A. § 1502(c).  Hartness, 20 Vet. App. at 222.

The Veteran had active service from November 1953 to October 
1955.  Included during this time period is more than 90 
consecutive days of service during a period of war (i.e., the 
Korean Conflict).  Moreover, the Veteran's combined 
evaluation for pension purposes is 70 percent, which includes 
a single disability (atherosclerotic heart disease with 
coronary artery disease and moderate to severe heart failure) 
which is rated at 60 percent.  The other disabilities 
considered for pension purposes included non-insulin 
dependent diabetes mellitus with renal involvement (20 
percent) as well as numerous non-compensable disabilities 
such as degenerative joint disease of the knees, lumbar 
intervertebral osteochondrosis at L4-5 with degenerative 
spondylosis; arterial hypertension; cholelithiasis; and colon 
diverticulosis.

As the Veteran in this case is over the age of 65, possesses 
a disability rating in excess of 60 percent, and served for 
90 days or more during a period of war, he is entitled to 
special monthly pension on account of being housebound to be 
paid at the rate provided in 38 U.S.C.A. § 1521(e).  See 
Hartness, 20 Vet. App. at 221.  In light of this 
determination, the Board finds that a discussion as to 
whether the Veteran is considered permanently housebound as 
defined under 38 U.S.C.A. § 1502(c) to be unnecessary.  
Accordingly, the Veteran's claim of entitlement to an award 
of SMP on account of being housebound is granted. 

In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  


ORDER

Special monthly pension based on a need for aid and 
attendance is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Special monthly pension on account of being housebound is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


